 Case 3:19-cv-00501-NJR Document 65 Filed 07/26/19 Page 1 of 2 Page ID #191




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                 EAST ST. LOUIS DIVISION

TAY TAY,                                       )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )      Case No. 19-00501-NJR
                                               )
JOHN BALDWIN, et al.,                          )
                                               )
               Defendants.                     )


              PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff Tay Tay, by her undersigned attorneys, respectfully moves this Court for leave

to file Exhibits 1, 2, 4, and 5 in support of her July 26, 2019 motion for a temporary restraining

order and preliminary injunction under seal and in support states as follows:

       1.      On July 26, 2019, Plaintiff is filing a motion for a temporary restraining order and

 preliminary injunction regarding her recent involuntary transfer to the Elgin Treatment Center

 psychiatric hospital.

       2.      Plaintiff’s motion references and attaches some of her mental health treatment

 records, in particular, Exhibits 1 and 4, as well as emails and a deposition transcript that discuss

 Plaintiff’s protected health information, in particular Exhibits 2 and 5.

       3.      These documents contain sensitive mental health information as well as personal

 identifiers and other private information.

       4.      No party will be prejudiced by keeping them out of the public record.

       WHEREFORE, Plaintiff respectfully requests that she be allowed to file Exhibits 1, 2, 4,

 and 5 in support of her July 26, 2019 motion for a temporary restraining order and preliminary

 injunction under seal.
 Case 3:19-cv-00501-NJR Document 65 Filed 07/26/19 Page 2 of 2 Page ID #192




                                                    Respectfully submitted,

                                                    TAY TAY

                                                    By: /s/ Vanessa del Valle
                                                       One of her attorneys

Sheila A. Bedi
Vanessa del Valle
Roderick and Solange MacArthur Justice Center
Northwestern Pritzker School of Law
375 East Chicago Avenue
Chicago, IL 60611
(312) 503-1271
sheila.bedi@law.northwestern.edu
vanessa.delvalle@law.northwestern.edu

Alan Mills
Elizabeth Mazur
Uptown People’s Law Center
4413 N. Sheridan
Chicago, IL 60640
(773) 769-1411
alan@uplcchicago.org
liz@uplcchicago.org


                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that she served the foregoing document upon all

persons who have filed appearances in this case via the Court’s CM/ECF system on July 26,

2019.

                                                    /s/ Vanessa del Valle
